Conviction is for a misdemeanor; punishment being assessed at a fine of $50.00.
The prosecution proceeded under Article 582, P. C., which reads as follows: "Whoever solicits membership for, or in any manner assists in procuring membership in any fraternal benefit society not licensed to do business in this State, or who shall solicit membership for, or in any manner assist in procuring membership in such society not authorized by law to do business in this State, shall be timed not less than fifty nor more than two hundred dollars."
The only question presented is the sufficiency of the evidence. Appellant was president of the Texas Protective League, a fraternal benefit society, which the evidence showed had not been licensed to do business in the State of Texas. The proof of the State was to the effect that appellant assisted in procuring memberships in said league, and that, under his direction, death benefits were paid.
Testifying in his own behalf, appellant said: "I never solicited memberships for the society in any way whatsoever, by personal contact, public speeches, or with literature. The members were brought into the organization through the chapters. I am general president of the organization and not a member of any chapter."
The evidence is deemed sufficient to support the conviction.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.